Citation Nr: 1702928	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-27 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected type II diabetes mellitus and coronary artery disease. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to August 1969 and October 1986 to November 1995.  The Veteran's last period of service has been found to be dishonorable for VA purposes. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In his October 2012 Substantive Appeal, the Veteran requested to appear at a hearing before a member of the Board.  In November 2015, the Veteran withdrew his hearing request.  See 38 C.F.R § 20.703 (e).

The Board notes that the Veteran's initial appeal included the issues of entitlement to service connection for type II diabetes mellitus and entitlement to service connection for coronary artery disease.  Subsequently, in December 2014, the RO granted service connection for type II diabetes mellitus and coronary artery disease.   The grant of service connection for these issues constitutes a full award of the benefits sought on appeal.  Grantham v. Brown, 114 F. 3d 1156, 1158   (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Therefore, these matters are no longer on appeal, and no further consideration is necessary.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  VBMS includes a May 2015 Disability Benefits Questionnaire (DBQ) and additional VA treatment records that were not considered by the Agency of Original Jurisdiction (AOJ).  However, the Board notes that the AOJ will have the opportunity upon remand to consider any records received since the October 2014 Supplemental Statement of the Case (SSOC).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran was afforded a VA examination for erectile dysfunction in October 2014.  The VA examiner opined that the Veteran's erectile dysfunction was not caused by his diabetes because the diagnosis of erectile dysfunction pre-dated the diagnosis of type II diabetes mellitus.  Moreover, the examiner stated that the etiology of the Veteran's erectile dysfunction was most likely related to his blood pressure medications.   However, the examiner did not provide an opinion as to whether the Veteran's erectile dysfunction was aggravated by his service-connected diabetes.  

In addition, a review of VA treatment reports indicates that the Veteran was diagnosed as having hyperglycemia in September 1999, almost three years prior to the diagnosis of impotence in July 2002.  VA treatment reports show that the first assessment of type II diabetes mellitus was in April 2003.  In light of the foregoing, the Board also finds that clarification regarding the relationship between hyperglycemia, type II diabetes mellitus, and erectile dysfunction would be helpful.

Finally, the Board finds that the VA examiner did not address the Veteran's contention that his erectile dysfunction was caused or permanently aggravated by his service-connected coronary artery disease.  As noted above, the Veteran was subsequently awarded service connection for coronary artery disease in a December 2014 rating decision.  However, there are no medical opinions of record that address his assertion that his erectile dysfunction was caused or permanently aggravated by his service-connected coronary artery disease.
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his erectile dysfunction.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records, including VA treatment records from the Kansas City VAMC in Missouri dated since October 2016.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any erectile dysfunction that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, the October 2014 VA examination report, the May 2015 Male Reproductive Organ Conditions DBQ, and lay statements.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

He or she should opine as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's erectile dysfunction was either caused by or permanently aggravated by his service-connected type II diabetes mellitus and/or his service-connected coronary artery disease.

The examiner is also requested to discuss the significance and impact of the Veteran's hyperglycemia, diagnosed in 1999, on the development of his erectile dysfunction.  See September 1999 VA treatment report. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.

3.  After completing the above actions, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




